Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I and sequence species in the reply filed on 09/27/2022 is acknowledged.  

Status of the Application
	Claims 1, 2, 5, 7, 12, 16, 23, 25, 27, 30, 32, 34, 37, 39, 40, 53, 60, 78, 79 and 81 are pending.  Claims 1, 2, 5, 7, 12, 16, 23, 25, 27, 30, 32, 34, 37, 39, 40 and 53 are currently under examination.  Claims 60, 78, 79 and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 06/05/2020 and 07/10/2016 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections – Improper Markush
Claims 7, 12, 23, 25, 27, 30, 34, 37, 39, 40 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claims are directed to a large multitude of sequences that have no common searchable structure.  Although the sequences are made up of the same four bases, they do not share any significant similarity in the order in which those bases are arranged.  Thus, the structures of the sequences are different.
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid  or amino acid sequence is dependent upon the specific sequence. There is no expectation that any one of the nucleotide sequences or amino acid sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 32, 34 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/138525 (cited on PCT237 filed 07/10/2019), Church et al. (US 20150259684) and evidenced by Tang et al. (Class 2 CRISPR/Cas: an expanding biotechnology toolbox for and beyond genome editing. Cell Biosci 8, 59 (2018)).
The claims are drawn to a composition comprising: 
(a) a multimeric assembly, comprising a plurality of oligomeric substructures, wherein each oligomeric substructure comprises a plurality of recombinant polypeptides that self-interact around at least one axis of rotational symmetry, wherein 
each of the recombinant polypeptides comprises a polypeptide- polypeptide interface ("0 interface"): 
one or more of the recombinant polypeptides comprises a polypeptide domain that is capable of interacting with a lipid bilayer ("M domain"); 
one or more of the recombinant polypeptides comprises a polypeptide domain that is capable of effecting membrane scission and release of an enveloped multimeric assembly from a cell by recruiting the ESCRT machinery to the site of budding by binding to one or more proteins in the eukaryotic ESCRT complex ("L domain"); and 
one or more of the recombinant polypeptides comprises an RNA binding domain ("RBD"); wherein the M domain, the L domain, the 0 interface, and the RBD are not each present in a single naturally occurring protein; and 
(b) one or more active component selected from the group consisting of: 
(i) one or more RNAs encoding a DNA binding protein, that is capable of being bound by the RBD;
(ii) one or more RNAs comprising 
(A) one or more guide RNA (gRNA), wherein each gRNA comprises (I) a guide sequence capable of binding to a desired nucleic acid sequence; (11) an RNA packaging sequence capable of being bound by the RBD; and (III) a structural sequence capable of binding to a Class 2 Cas protein to form a Class 2 Clustered Regularly-Interspaced Short Palindromic Repeats (CRISPR)-Cas ribonucleoprotein (RNP) complex; and 
(B) one or more mRNA encoding a Class 2 Cas protein and an RNA packaging sequence capable of being bound by the RBD; and/or
(iii) one or more Class 2 CRISPR-Cas RNP complexes comprising a Class 2 Cas protein and one or more gRNA bound by the Class 2 Cas protein, wherein each gRNA comprises (I) a guide sequence capable of binding to a desired nucleic acid sequence; (11) an RNA packaging sequence capable of being bound by the RBD; and (III) a structural sequence capable of binding to a Class 2 Cas protein.
WO 2016/138525 discloses a composition (recombinant polypeptide composition; page 55, line 37 to page 56, line 2) comprising: 
a multimeric assembly (abstract; page 1, lines 17-20), comprising a plurality of oligomeric substructures (page 1, lines 17-20), wherein each oligomeric substructure comprises a plurality of recombinant polypeptides (page 1, lines 17-20; page 3, lines 11-15) that self-interact around at least one axis of rotational symmetry (page 1, lines 17-20), 
wherein (i) each of the recombinant polypeptides comprises a polypeptide interface ("O interface") (page 1, line 21; page 3, line 11-15): 
(ii) one or more of the recombinant polypeptides comprises a polypeptide domain that is capable of interacting with a lipid bilayer ("M domain") (page 1, lines 26-27; page 3, lines 12-13);
(iii) one or more of the recombinant polypeptides (page 3, lines 11-15) comprises a polypeptide domain that is capable of effecting membrane scission and release of an enveloped multimeric assembly from a cell (page 1, lines 22-25; page 3, lines 15-18) by recruiting the ESCRT machinery to the site of budding by binding to one or more proteins in the eukaryotic ESCRT complex ("L domain") (abstract; page 1, lines 22-25; page 3, lines 15-18); and 
one or more of the recombinant polypeptides (page 3, lines 11-15) comprises an RNA binding domain ("RBD") (assembly comprises four RNA

WO 2016/138525 does not disclose one or more RNAs encoding a DNA binding protein, including but not limited to a genome editing protein that is capable of being bound by the RBD. 
Church et al. discloses one or more RNAs encoding a DNA binding protein (one or more foreign nucleic acid encoding an RNA guided nuclease null DNA binding protein; claim 24), including but not limited to a genome editing protein, that is capable of being bound by a RBD (including but not limited to a target of an RNA-binding domain; claim 25). Church et al. teach the CRISPR -Cas system utilizes Cas 9 protein, which is a Class 2 protein, as known in the prior art as evidenced by Tang et al. (see background page 1).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of WO 2016/138525, to include one or more RNAs encoding a DNA binding protein, including but not limited to a genome editing protein such as CRISPR, that is capable of being bound by the RBD, as previously disclosed by Church et al., in order to provide improved active component that can bind the RBD.  Further, given that it was known in the art that Class 2 systems, such as shown by Tang et al., have more potential for use in gene editing process, one of skill would have been motivated and capable of using this system to modify the teachings of WO 2016/138525.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
									




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635